Name: 80/775/EEC: Commission Decision of 25 July 1980 laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  regions of EU Member States;  agricultural activity;  health
 Date Published: 1980-08-27

 Avis juridique important|31980D077580/775/EEC: Commission Decision of 25 July 1980 laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic) Official Journal L 224 , 27/08/1980 P. 0014 - 0014COMMISSION DECISION of 25 July 1980 laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (Only the German text is authentic) (80/775/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 80/219/EEC (2), and in particular Article 3 (13) thereof, Whereas more than 99 78 % of bovine herds in certain adjacent regions in the Federal Republic of Germany have been declared officially brucellosis-free within the meaning of Article 2 (e) of Directive 64/432/EEC and have fulfilled the conditions for this qualification for at least 10 years ; whereas no case of abortion due to a brucella infection has been recorded in these regions for at least three years; Whereas, if this qualification is to be maintained, it is necessary to lay down control measures ensuring that it is effectively justified and which are adapted to the special health situation of bovine herds in certain regions of the Federal Republic of Germany; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In order to maintain the officially brucellosis-free status of bovine herds in the BundeslÃ ¤nder Schleswig-Holstein, Niedersachsen, Hessen, Saarland, Bayern, Baden WÃ ¼rttemburg, Hamburg, Bremen and the Regierungsbezirken MÃ ¼nster, Detmold and Berlin (West), the conditions laid down in Annex A II (A) 1 of Council Directive 64/432/EEC shall be fulfilled subject as follows: - the conditions laid down in point (c) (ii) of the abovementioned Annex may be applied to all bovine animals over 24 months old, - the annual checks mentioned in the said point (c) (ii) may be performed every three years. Article 2 The Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 July 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No 121, 29.7.1964, p. 1977/64. (2)OJ No L 47, 21.2.1980, p. 25.